Per Curiam.
Donald Lee Ehrenberg appeals from a decree entered by the separate juvenile court of Douglas County, Nebraska. By his action, Ehrenberg sought the custody of the minor children born of the marriage between the appellant and the appellee, Sandra F. Ehrenberg. The custody had earlier been awarded to Ms. Ehrenberg when the marriage of the parties was dissolved. Mr. Ehrenberg further sought to have the separate juvenile court hold appellee in contempt of court for removing the *715children of the parties from Nebraska to Arizona without the permission of the separate juvenile court. The separate juvenile court denied all relief to Mr. Ehrenberg. Specifically, Mr. Ehrenberg maintains that the separate juvenile court erred in failing to hold Ms. Ehrenberg in contempt of court and in granting her motion, permitting her to remove the minor children of the parties from the State of Nebraska to the State of Arizona. We have reviewed the record de novo, as we are required to do in cases of this nature, and find that no error was committed by the separate juvenile court in regard to any of the actions or orders taken by it. For that reason the decree of the separate juvenile court of Douglas County, Nebraska, is, in all respects, affirmed.
Affirmed.